[Cite as Thomas v. Ohio Univ., 2011-Ohio-1946.]

                                     Court of Claims of Ohio
                                                                         The Ohio Judicial Center
                                                                 65 South Front Street, Third Floor
                                                                            Columbus, OH 43215
                                                                  614.387.9800 or 1.800.824.8263
                                                                             www.cco.state.oh.us




WESLEY THOMAS

       Plaintiff

       v.

OHIO UNIVERSITY

       Defendant

        Case No. 2010-07776-AD

Clerk Miles C. Durfey

MEMORANDUM DECISION

        {¶ 1} Plaintiff, Wesley Thomas, filed this action against defendant, Ohio
University (OU), contending that his 2000 Ford Taurus was damaged as a proximate
cause of negligence on the part of OU personnel in maintaining campus premises free
of hazardous conditions.            Plaintiff explained that he parked his vehicle at the
Gamertsfelder Vending parking lot adjacent to defendant’s Gamertsfelder Hall building
at approximately 11:00 a.m. on February 12, 2010 and that when he returned to the
parking lot he discovered that his car had been pelted from chunks of ice and snow that
had fallen from the roof of Gamertsfelder Hall. Plaintiff advised that the hood and roof
of his car were dented in multiple areas by the falling ice and snow. In his complaint,
plaintiff requested damage recovery in the amount of $2,078.46, the estimated cost of
automotive repair. The $25.00 filing fee was paid and plaintiff requested reimbursement
of that cost along with his damage claim.
        {¶ 2} Defendant did not dispute plaintiff’s explanation of the cause of the
damage to his automobile. However, defendant denied liability in this matter based on
the argument that the facts of this claim do not support the contention that plaintiff’s
property damage was proximately caused by any breach of a duty on the part of OU
personnel to remove snow and ice from campus buildings. The evidence available
tends to indicate that plaintiff’s property damage was the result of a natural
accumulation of ice and snow and consequently, OU was not charged with any duty to
protect plaintiff from hazards normally associated with such natural accumulations. See
Brinkman v. Ross (1993), 68 Ohio St. 3d 82, 1993-Ohio-72, 623 N.E. 2d 1175.
      {¶ 3} In order to establish a negligence claim, a plaintiff must show the
existence of a duty, a breach of that duty, and an injury proximately resulting from the
breach. Texler v. D.O. Summers Cleaners & Shirt Laundry Co., 81 Ohio St. 3d 677,
680, 1998-Ohio-602, 693 N.E. 2d 271. With respect to the duty of a property owner or
occupier in a premises liability negligence case such as this one, Ohio adheres to the
common law classifications of invitee, licensee, and trespasser. Gladon v. Greater
Cleveland Regional Transit. Auth., 75 Ohio St. 3d 312, 315, 1996-Ohio-137, 662 N.E.
2d 287. An invitee is one who enters the premises of another by invitation for some
purpose that is beneficial to the owner or occupier. Gladdon, at 315. A licensee is one
who enters property with the owner or occupier’s permission or acquiescence for
purposes beneficial to the licensee and not the owner or occupier. Provencher v. Ohio
Dept. of Transp. (1990), 49 Ohio St. 3d 265, 551 N.E. 2d 1257. A trespasser is one
who enters property without invitation or permission, purely for his or her own purposes
or convenience. McKinney v. Hartz & Restle Realtors, Inc. (1987), 31 Ohio St. 3d 244,
246, 31 OBR 449, 510 N.E. 2d 386.
      {¶ 4} With respect to an invitee, a property owner or occupier owes a duty to
exercise ordinary care and to protect the invitee by maintaining the premises in a safe
condition. Light v. Ohio Univ. (1986), 28 Ohio St. 3d 66, 68, 28 OBR 165, 502 N.E. 2d
611. With respect to a licensee or a trespasser, a property owner or occupier owes no
duty except to refrain from willful or wanton misconduct that is likely to injure the
licensee or trespasser. Gladon, at 317. To constitute willful and wanton misconduct, an
act must demonstrate heedless indifference to or disregard for others in circumstances
where the probability of harm is great and is known to the actor. Combs v. Baker, Butler
App. No. CA2001-01-020, 2001-Ohio-8650; Rinehart v. Fed. Natl. Mtge. Assn. (1993),
91 Ohio App. 3d 222, 229, 632 N.E. 539.
      {¶ 5} The rights of an invitee are not absolute, but are limited by the scope of
the invitation. Gladon at 315. If an invitee goes beyond the area that is reasonably
considered to be part of the invitation, the invitee loses invitee status and becomes
either a licensee or a trespasser, depending on whether he or she is there with the
permission of the owner or occupier of the property. Id.; Conniff v. Waterland, Inc.
(1997), 118 Ohio App. 3d 647, 651, 693 N.E. 2d 1127. The invitation includes the use
of parts of the premises as the visitor reasonably believes is held open to him. Wanko
v. Downie Productions, Inc. (Aug. 24, 2000), Franklin App. No. 99AP-1047.
Determining the scope of the invitation is an objective inquiry based on how a
reasonable person would interpret “the purpose for which the land is held open or the
particular business purpose for which the invitation is extended.” Wanko, citing Coniff.
Defendant, in the instant claim, pointed out that plaintiff “was a visitor to the Ohio
University campus” at the time of his property damage incident. Plaintiff did not offer
any evidence explaining his purpose for coming to defendant’s campus.
      {¶ 6} The evidence presented in the instant claim tends to establish plaintiff
maintained the status in a premises liability claim of a licensee. Under existing case
law, a licensor does not owe a licensee any duty except to refrain from wilfully injuring
him and not to expose him to any hidden danger, pitfall, or obstruction. If the licensor
knows such danger is present, the licensor must warn the licensee of this danger which
the licensee cannot reasonably be expected to discover. Salemi v. Duffy Construction
Corporation (1965), 3 Ohio St. 2d 169, 32 O.O. 2d 171, 209 N.E. 2d 566.
      {¶ 7} “A possessor of land is subject to liability for physical harm caused to
licensees by a condition on the land if, but only if, *** (a) the possessor knows or has
reason to know of the condition and should realize that it involved an unreasonable risk
of harm to such licensees, and should expect that they will not discover or realize the
danger, and *** (b) he fails to exercise reasonable care to make the condition safe, or to
warn the licensee of the condition and the risk involved, and *** (c) the licensees do not
know or have reason to know of the condition and the risk involved.” 2 Restatement of
the Law 2d, Torts (1965), Section 342.
      {¶ 8} Based on the evidence in the present claim, the court concludes the snow
and ice that damaged plaintiff’s car was a natural accumulation. See Peyton v. Univ. of
Akron, Ct. of Cl. No. 2005-08808-AD, 2006-Ohio-7212. Regardless of plaintiff’s status,
defendant owed no duty to remove natural accumulations of snow and ice under
circumstances where no evidence has been offered that defendant had superior
knowledge that the natural accumulation created a substantially more dangerous
condition than could have reasonably been anticipated by plaintiff. Peyton. Plaintiff’s
claim is denied.




                               Court of Claims of Ohio
                                                                       The Ohio Judicial Center
                                                               65 South Front Street, Third Floor
                                                                          Columbus, OH 43215
                                                                614.387.9800 or 1.800.824.8263
                                                                           www.cco.state.oh.us




WESLEY THOMAS

      Plaintiff

      v.

OHIO UNIVERSITY

      Defendant

      Case No. 2010-07776-AD

Clerk Miles C. Durfey


ENTRY OF ADMINISTRATIVE DETERMINATION

      Having considered all the evidence in the claim file and, for the reasons set forth
in the memorandum decision filed concurrently herewith, judgment is rendered in favor
of defendant. Court costs are assessed against plaintiff.



                                                ________________________________
                                                MILES C. DURFEY
                                                Clerk
Entry cc:

Wesley Thomas                   George T. Wendt
51525 Betts Road                Ohio University
Wellington, Ohio 44090          HDL Center 166H
                                Athens, Ohio 45701
RDK/laa
11/17
Filed 1/28/111
Sent to S.C. reporter 4/15/11